Name: 97/418/EC: Commission Decision of 19 June 1997 amending Annex I of Decision No 89/651/EEC relating to the definitions of the characteristics and to the list of agricultural products regarding the surveys on the structure of agricultural holding (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic analysis;  agricultural structures and production;  cultivation of agricultural land
 Date Published: 1997-07-05

 Avis juridique important|31997D041897/418/EC: Commission Decision of 19 June 1997 amending Annex I of Decision No 89/651/EEC relating to the definitions of the characteristics and to the list of agricultural products regarding the surveys on the structure of agricultural holding (Text with EEA relevance) Official Journal L 177 , 05/07/1997 P. 0026 - 0027COMMISSION DECISION of 19 June 1997 amending Annex I of Decision No 89/651/EEC relating to the definitions of the characteristics and to the list of agricultural products regarding the surveys on the structure of agricultural holding (Text with EEA relevance) (97/418/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 571/88 of 29 February 1988 on the organisation of Community surveys on the structure of agricultural holdings (1), as last amended by Regulation (EC) No 2467/96 (2) and in particular Article 8 (1) and Article 15 thereof,Whereas, in accordance with Article 8 (1) of Regulation (EEC) No 571/88, any changes to the list of survey characteristics, as well as to the definitions of the survey characteristics and to the delimitation of the regions, survey districts and other territorial units, are laid down under the procedure given in Article 15 of this Regulation, i.e. by Commission decision following the Opinion delivered by the Standing Committee on Agricultural Statistics;Whereas the results of the Community surveys on the structure of agricultural holdings provided for in Regulation (EEC) No 571/88 can be in concordance throughout the European Community only if the terms contained in the list of characteristics are understood and applied in a uniform manner;Whereas the list of survey characteristics has been last amended by Commission Decision 96/170/EC (3) and whereas Commission Decision 89/651/EEC (4), as also last amended by Decision 96/170/EC, lays down the definitions, regions and survey districts to be applied in the framework of the 1988 to 1997 structure surveys; whereas as a consequence Commission Decision 89/651/EEC has to be adapted and supplemented;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1 Annex I of Decision 89/651/EEC is amended in accordance with the Annex to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 19 June 1997.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ No L 56, 2. 3. 1988, p. 1.(2) OJ No L 335, 24. 12. 1996, p. 3.(3) OJ No L 47, 24. 2. 1996, p. 23.(4) OJ No L 391, 30. 12. 1989, p. 1.ANNEX The text shown under 'D/21 fallow land` in Annex I of Decision 89/651/EEC is replaced by the following:'D/21 Fallow land without any subsidiesandD/22 Fallow land subject to set-aside incentive schemes with no economic useII. Fallow land is not to be confused with successive crops (I/01) and unutilized agricultural area (H/01). The essential characteristic of fallow land is that it is left to recover, normally for the whole of a crop year.Fallow land may be:1. bare land bearing no crops at all;2. land with spontaneous natural growth, which may be used as feed or ploughed in;3. land sown exclusively for the production of green manure (green fallow).D/21 Fallow land without any subsidiesI. All land included in the crop rotation system, whether worked or not, but not producing a harvest for the duration of a crop year, for which no financial aid or subsidy is paid.D/22 Fallow land subject to set-aside incentive schemes with no economic useI. Areas for which the holding is entitled to financial aid in order to encourage the set-aside of arable land according to Council Regulation (EEC) No 2328/91 (1), as well as according to Council Regulation (EEC) No 1765/92 (2) and Commission Regulation (EEC) No 334/93 (3) or, where applicable, the most recent legislation. If there are similar national schemes, the corresponding areas are also included in that characteristic. Areas under schemes in which the area is taken out of production for more than five years should be recorded under H/01 + H/03.`(1) OJ No L 218, 6. 8. 1991, p. 1.(2) OJ No L 181, 1. 7. 1992, p. 12.(3) OJ No L 38, 16. 2. 1993, p. 12.